                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CARL E. BIBBS,                                  Case No. 19-cv-03334-PJH
                                                       Plaintiff,
                                   8
                                                                                         ORDER REOPENING CASE
                                                v.
                                   9

                                  10     HAL WILLIAMS, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, filed a pro se civil rights complaint under 42 U.S.C. §

                                  14   1983. The complaint was dismissed with leave to amend, but plaintiff failed to file an

                                  15   amended complaint, so the case was closed. Plaintiff later submitted a letter stating that

                                  16   he was transferred temporarily without notice and is back at the prison. On December

                                  17   31, 2019, the court issued an order informing plaintiff that if he wished to proceed with

                                  18   this case, he must file an amended complaint by February 3, 2020, and a brief motion to

                                  19   reopen. Plaintiff has timely filed an amended complaint and requested the case be

                                  20   reopened.

                                  21          The judgment in this case (Docket No. 16) is VACATED and the case is

                                  22   REOPENED. The court will review the amended complaint in due course.

                                  23          IT IS SO ORDERED.

                                  24   Dated: February 6, 2020

                                  25

                                  26                                                               /s/ Phyllis J. Hamilton
                                                                                                 PHYLLIS J. HAMILTON
                                  27                                                             United States District Judge
                                  28
